Exhibit 10.1

ADDENDUM TO THE AMENDED AND RESTATED SUPPLEMENTAL

EXECUTIVE RETIREMENT AGREEMENT

This Addendum to the Amended and Restated Supplemental Executive Retirement
Agreement (the “Addendum”) is made the 11th day of July, 2012 between AXIS
Specialty Limited, a Bermuda company (“AXIS”), John R. Charman (the “Executive”)
AXIS Capital Holdings Limited, a Bermuda company and parent company of AXIS
(“AXIS Capital”) and Codan Trust Company Limited as trustee of the AXIS Serp
Trust dated 14 April 2005 (“Codan Trust”).

WHEREAS, the Compensation Committee of the Board of Directors of AXIS previously
has determined that it is in the best interest of AXIS and its shareholders to
provide the Executive with a supplemental retirement benefit in consideration
for his continuing service with AXIS;

WHEREAS, the Executive and AXIS entered into a Supplemental Executive Retirement
Agreement dated January 1, 2004 which was amended May 12, 2006 and amended and
restated in its entirety on May 8, 2008 (the “SERP Agreement”);

WHEREAS, the Executive was entitled under the SERP Agreement to an annual
payment as of each January 1, beginning January 1, 2009 and continuing through
the nineteenth anniversary of such January calculated as described in the SERP
Agreement;

WHEREAS, the Executive, AXIS and AXIS Capital desire to terminate the SERP
Agreement and accelerate the payment of the amounts owed and payable to the
Executive and therefore have created this Addendum; and

WHEREAS in consideration for the termination and accelerated payment of the SERP
Agreement the Executive, on the one hand, and AXIS, AXIS Capital and Codan
Trust, on the other hand, have agreed to release each other in connection with
SERP-related issues in the manner set forth in paragraph 7, below.

NOW, THEREFORE, in consideration of the terms and conditions in this Addendum,
AXIS, the Executive and AXIS Capital agree as follows:

1. Interpretation. Terms used in this Addendum shall have the same meaning(s)
assigned to them by the SERP Agreement.

2. Termination of SERP Agreement. With effect from the execution of this
Addendum by the parties, the SERP Agreement will be terminated.

3. Accelerated Benefit. Promptly upon termination of the SERP Agreement, the
Executive will be paid $13,846,267.64 (the “Benefit Amount”) as set forth in
Clause 5 below, owed from the general assets of AXIS Capital or AXIS as well as
from the trust fund assets held for the benefit of the Executive under that
certain Deed of Trust dated April 14, 2005 (the “Trust”) between AXIS and Codan
Trust as Trustee,



--------------------------------------------------------------------------------

4. Payment of Taxes. In addition to the Benefit Amount, AXIS Capital will pay
the U.S. federal income tax, social security tax and other U.S. federal tax and
related taxes incurred by the Executive in connection with the payment of the
Benefit Amount and attributable to prior business travel to the U.S. by the
Executive.

5. Benefit Amount. The Benefit Amount to the Executive will be calculated as
follows:

AXIS Capital Holdings Limited

Remaining SERP Payment Schedule

 

Date

   JRC SERP Payments      PV: JRC SERP Payments  

1-Jan-13

     941,381.47         922,852.53   

1-Jan-14

     970,738.47         915,030.49   

1-Jan-15

     1,000,976.47         907,243.48   

1-Jan-16

     1,032,122.47         899,493.19   

1-Jan-17

     1,064,201.47         891,683.02   

1-Jan-18

     1,097,243.47         884,008.22   

1-Jan-19

     1,131,277.47         876,373.22   

1-Jan-20

     1,166,331.47         868,777.60   

1-Jan-21

     1,202,437.47         861,130.79   

1-Jan-22

     1,239,626.47         853,619.09   

1-Jan-23

     1,277,931.47         846,150.28   

1-Jan-24

     1,317,385.37         838,724.70   

1-Jan-25

     1,358,022.88         831,253.87   

1-Jan-26

     1,399,879.52         823,917.85   

1-Jan-27

     1,442,991.87         816,627.12   

1-Jan-28

     1,487,397.58         809,382.19      

 

 

    

 

 

       19,129,945.39         13,846,267.64      

 

 

    

 

 

 

AXIS and AXIS Capital will provide timely instruction to the Codan Trust and the
trustee shall remit promptly (and in any event within seven (7) Business Days
from the date of this Addendum) the Benefit Amount in cleared funds to the
account nominated by the Executive.

6. Acknowledgement. AXIS Capital is joined as a party to this Addendum in
acknowledgement of its agreement with the above mentioned termination of the
SERP Agreement and payment of the Benefit Amount to the Executive.

7. Release. Following termination of the SERP Agreement and payment in full of
the Benefit Amount to the Executive in accordance with the terms of this
Addendum:

 

  a.

the Executive hereby fully and irrevocably releases any and all entitlement he
has or may have under the terms of the SERP Agreement and the Trust. The
Executive for himself and on behalf of his personal representatives, heirs and
assigns hereby releases and discharges AXIS, AXIS Capital and Codan Trust and
their



--------------------------------------------------------------------------------

  respective successors and assigns and their respective officers and employees
of and from any and all claims, causes of action, liabilities, duties and
obligations of or owed to the Executive under the SERP Agreement and the Trust
which exist or may exist in the future which shall include without limitation
any costs, expenses or fees incurred by them in connection with the termination
of the SERP Agreement and the Trust and the accelerated payment or any matter
arising therefrom provided that nothing herein shall release (i) any other
(non-SERP related) claims the Executive may have against AXIS or AXIS Capital
and/or (ii) Executive’s right to enforce the terms of this Addendum; and

 

  b. Each of AXIS, AXIS Capital and Codan Trust, on behalf of their respective
successors and assigns and their respective officers and employees, hereby fully
and irrevocably releases the Executive from any and all claims, causes of
action, liabilities, duties and obligations of or owed to the Executive under
the SERP Agreement and the Trust which exist or may exist in the future which
shall include without limitation any costs, expenses or fees incurred by them in
connection with the termination of the SERP Agreement and the Trust and the
accelerated payment or any matter arising therefrom provided that nothing herein
shall release (i) any other (non-SERP related) claims AXIS or AXIS Capital may
have against Executive and/or (ii) AXIS or AXIS Capital’s right to enforce the
terms of this Addendum.

8. Indemnity. AXIS and AXIS Capital hereby covenant for themselves and their
successors and assigns with Codan Trust and its successors and assigns and
officers and employees, that they will keep Codan Trust and its successors and
assigns and officers and employees indemnified and held harmless from and
against any and all present and future liabilities, costs, claims, expenses,
demands, actions, proceedings and taxes and all associated penalties and costs
arising out of the termination of the SERP Agreement and the Trust and the
accelerated payment or any matter arising therefrom.

9. Binding Nature. This Addendum shall be binding upon the parties hereto, their
beneficiaries, heirs, executors, administrators and successors. Save for clause
8, the rights under this Addendum are personal to the parties hereto and are not
capable of being assigned.

10. Governing Law. This Addendum shall be governed by and construed in
accordance with the laws of Bermuda.

11. Entire Agreement. The SERP Agreement and this Addendum sets out the entirety
of the agreement between the parties.

12. Counterparts. This Addendum may be executed in one or more counterparts,
each of which shall be an original, and which when taken together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

The parties have executed this Addendum effective as a deed as of the date first
above written.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

ADDENDUM TO THE AMENDED AND RESTATED SUPPLEMENTAL

EXECUTIVE RETIREMENT AGREEMENT

SIGNATURE PAGE:

 

Executed as a Deed by:

 

EXECUTIVE

/s/ John R. Charman John R. Charman

 

In the presence of a witness: Witness signature:   /s/ J. Fearnside Witness
name:   J. Fearnside Witness address:  

Wakefield Quin Ltd.

Victoria Place

31 Victoria Street

Hamilton, Hmio, Bermuda

 

Executed as a Deed by: AXIS SPECIALTY LIMITED Acting by:   /s/ Joseph C. Henry
Name:   Joseph C. Henry

Title:

  EVP and Chief Financial Officer

 

In the presence of a witness: Witness signature:   /s/ Jose Osset Witness name:
  Jose Osset Witness address:  

[Address]



--------------------------------------------------------------------------------

ADDENDUM TO THE AMENDED AND RESTATED SUPPLEMENTAL

EXECUTIVE RETIREMENT AGREEMENT

SIGNATURE PAGE:

 

Executed as a Deed by: EXECUTIVE /s/ John R. Charman John R. Charman

 

In the presence of a witness: Witness signature:   /s/ J. Fearnside Witness
name:   J. Fearnside Witness address:  

Wakefield Quin Ltd.

Victoria Place

31 Victoria Street

Hamilton, Hmio, Bermuda

 

Executed as a Deed by: AXIS SPECIALTY LIMITED Acting by:   /s/ Joseph C. Henry
Name:   Joseph C. Henry

Title:

  EVP & CFO

 

In the presence of a witness: Witness signature:    /s/ Jose Osset Witness name:
  Jose Osset Witness address:  

[Address]



--------------------------------------------------------------------------------

Executed as a Deed by: AXIS CAPITAL HOLDINGS LIMITED Acting by:   /s/ Joseph C.
Henry Name:   Joseph C. Henry

Title:

  EVP & CFO

 

In the presence of a witness: Witness signature:    /s/ Jose Osset Witness name:
  Jose Osset Witness address:  

[Address]



--------------------------------------------------------------------------------

Executed as a Deed by:

 

CODAN TRUST COMPANY LIMITED

Acting by:   /s/ Craig Macintyre         Name:   Craig Macintyre

Title:

  Director

 

In the presence of a witness: Witness signature:   /s/ Michelle Stovell Witness
name:   Michelle Stovell Witness address:  

Richmond House,

Hamilton,

Bermuda